Citation Nr: 1433202	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-15 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea, to include as due to asbestos exposure.  


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board remanded the case for further development in August 2013.  The case has since been returned to the Board for appellate review.

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All documents in the Virtual VA paperless claims processing system are duplicative of the documents in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his sleep apnea was incurred in service and is due to asbestos exposure.  Specifically, he claims that he was exposed to asbestos during the decommissioning of the USS Accokeek and developed breathing problems.  

In August 2013, the Board remanded this case to the AOJ for obtaining any outstanding private treatment records and to afford the Veteran a VA examination.  In December 2013, the Veteran submitted his authorization for the VA to obtain records from Dr. G.D. (initials used to protect privacy) for treatment from October 2009 to April 2010.  He also submitted a copy of the October 2009 treatment records, but the AOJ never used his authorization to obtain the remaining treatment records that he had identified.  Therefore, remand is required for obtaining these outstanding treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for sleep apnea.  A specific request should be made for records from Dr. G.D. dated from October 2009 to the present.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2.  After completing the above action, the AOJ should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraphs.  Further development may include obtaining an additional medical opinion.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

